DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-2, 4-9, & 17-20) in the reply filed on 06/13/2020 is acknowledged.
Claims 10-11 & 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, & 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 17 recite the limitation "the first conductor trace before being divided into the first plurality of split traces" in lines 8-9 & 10-11, respectively.  There is insufficient antecedent basis for this limitation in the claim.
The cited structure of “the first conductor trace before being divided into the first plurality of split traces” lacks antecedent basis, as the claim does not specify “a first conductor” that may be interpreted to be “before being divided into the first plurality of split traces.” The “first conductor trace” is provided in claim 1 as including “a first plurality of split traces,” and as such the claim does not provide for a “first conductor trace before being divided into the first plurality of split traces.” As there is no positive recitation of a “first conductor trace before being divided into the first plurality of split traces,” the limitation of “an impedance of the first conductor trace before being divided into the first plurality of split traces.” Is rendered indefinite.
Claim 17 is further rejected as “the first conductor trace” of line 10 is not provided with antecedent basis in claim 17, wherein only “a conductor trace” is cited, and it is not clear if “the first conductor trace” is intended to be the same as “a conductor trace.”
The limitation regarding “the first conductor trace before being divided into the first plurality of split traces” appears similar to a product-by-process limitation, (See MPEP §2113), however the limitation does not positively cite a process of dividing, and thus is not interpreted as a product-by-process limitation. The use of the term “split” to describe conductors may simply be a description of two parallel conductors, such as those in implementation 201 of Fig. 2.
Claims 2, 4-9, & 18-20 are rendered indefinite due to their dependence upon claims 1 or 17.
For examination purposes, the limitation “wherein the first tie bars cause the first plurality of split traces to have a combined impedance substantially equal to an impedance of the first conductor trace before being divided into the first plurality of split traces” will be removed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US PGPub 20200098816) in view of Park et al. (US PGPUB 20140055702) with evidence provided by Gu et al. (US Patent 5621366), all references of record.
As per claim 1:
Matsumoto discloses in Figs. 2A-B:
An apparatus comprising: 
a first conductor trace (signal line 301S) arranged to electrically couple a first complementary signal to a second complementary signal to provide differential signaling (being part of a differential pair 311S).
Matsumoto does not disclose:
the first conductor trace including: a first plurality of split traces to conduct the first complementary signal; and a first plurality of tie bars to connect the first split traces.
Park et al. discloses in Figs. 11-12, & 17:
a first conductor trace including: a first plurality of split traces (parallel lines 150-1 & 150-4 in Fig. 12 or the horizontal portions of conductive metal grid 160 in Fig. 17) to conduct a first signal; 
and a first plurality of tie bars (end sections connecting parallel lines in Fig. 12 or vertical portions of conductive metal grid 160 in Fig. 17) to connect the first split traces.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the one of the structures of segment 150 of Park et al. for the portion of the conductor traces of Matsumoto in flexible wiring board 103 to provide the benefit of increasing the flexibility and resistance to damage and resistance changes to the signal lines of Matsumoto as taught by Park et al. (para [0085]).

As per claim 2:
	Matsumoto discloses in Figs 2A-B:
a second conductor trace (signal line 302S) arranged to electrically couple the second complementary signal to the first complementary signal to provide the differential signaling (being one of differential pair 311S), 
Matsumoto does not disclose:
the second conductor trace including: a second plurality of split traces to conduct the second complementary signal; and a second plurality of tie bars to connect the second split traces.
Park et al. discloses in Figs. 11-12, & 17:
a conductor trace including: a plurality of split traces (end-portions connecting parallel lines in Fig. 12 or the horizontal portions of conductive metal grid 160 in Fig. 17) to conduct a first signal; 
and a plurality of tie bars (parallel lines 150-2 & 150-3 in Fig. 12 or vertical portions of conductive metal grid 160 in Fig. 17) to connect the split traces.
	As a consequence of the combination of claim 1, the combination discloses:
the second conductor trace including: a second plurality of split traces to conduct the second complementary signal; and a second plurality of tie bars to connect the second split traces.

As per claims 4 & 18:
	Matsumoto does not disclose:
each of the first tie bars is perpendicular to each of the first plurality of split traces.
	Park et al. discloses in Figs. 11 & 17:
each of the first tie bars is perpendicular to each of the first plurality of split traces (vertical vs horizontal portions of the conductive metal grid 160).
	As a consequence of the combination of claim 1, each of the first tie bars is perpendicular to each of the first plurality of split traces.

As per claims 5 & 19:
	Matsumoto does not disclose:
each of a first set of the first tie bars is perpendicular to each of the first plurality of split traces, and each of a second set of the first tie bars is angled with respect to each of the first plurality of split traces.
Park et al. discloses in Figs. 11-12, & 17:
a conductor trace including: a plurality of split traces (end-portions connecting parallel lines in Fig. 12 or the horizontal portions of conductive metal grid 160 in Fig. 17) to conduct a first signal; 
and a plurality of tie bars (parallel lines 150-2 & 150-3 in Fig. 12 or vertical portions of conductive metal grid 160 in Fig. 17) to connect the split traces.
each of a first set of the first tie bars (end portions in Fig. 12 extend in the vertical direction) is perpendicular to each of the first plurality of split traces (perpendicular to parallel portions of parallel lines 150-1 and 150-4 in Fig. 12), and each of a second set of the first tie bars (parallel lines 150-2 & 150-3) is angled (ends do not run parallel with parallel portions of parallel lines 150-1 and 150-4) with respect to each of the first plurality of split traces.
Alternatively, 
each of a first set of the first tie bars (end section vertical portions in Fig. 17 extend in the vertical direction) is perpendicular to each of the first plurality of split traces (perpendicular to horizontal portions of Fig. 17), and each of a second set of the first tie bars (middle vertical sections of Fig. 17) is angled (broadest reasonable interpretation of “angled” includes perpendicular, as being a non-zero (90º) angle) with respect to each of the first plurality of split traces.

As per claim 6:
	Matsumoto does not disclose:
a periodicity of the first tie bars sets a resonance frequency of the first plurality of split traces.
	Park et al. discloses in Figs. 11-12, & 17:
a conductor trace including: a plurality of split traces (parallel lines 150-1 & 150-4 in Fig. 12 or the horizontal portions of conductive metal grid 160 in Fig. 17) to conduct a first signal; 
and a plurality of tie bars (parallel lines 150-2 & 150-3 in Fig. 12 or vertical portions of conductive metal grid 160 in Fig. 17) to connect the split traces.
	As a consequence of the combination, the formation of the split conductor traces of the combination of Park et al. would create resonators by forming resonance cavities in the conductors, wherein a periodicity between the tie bars sets a resonance frequency of the resonators, as is well understood in the art.
	Evidence is provided by Gu et al., US Patent 5621366, where the spacing of vias (equivalent to tie-bars) in a transmission line are placed according to the wavelength of the signal (col. 3 lines 3-15).

As per claim 7:
	Matsumoto does not disclose:
each split between the first plurality of split traces is formed by the first conductor trace being etched.
Park et al. discloses in Figs. 11-12, & 17:
a conductor trace including: a plurality of split traces (parallel lines 150-1 & 150-4 in Fig. 12 or the horizontal portions of conductive metal grid 160 in Fig. 17) to conduct a first signal; 
and a plurality of tie bars (parallel lines 150-2 & 150-3 in Fig. 12 or vertical portions of conductive metal grid 160 in Fig. 17) to connect the split traces.
	Claims 1 & 7 are both apparatus claims, with the method of etching each split between the first plurality of split traces is a product-by-process limitation, and as such does not carry patentable weight, see MPEP §2113.
	As such, as a consequence of the combination of claim 1, each split between the first plurality of split traces is formed.
	Furthermore, at the time of filing, it would have been obvious to one of ordinary skill in the art to form each split between the first plurality of split traces by etching as a known in the art method of forming conductor shapes, providing the benefit of a technique to produce complex conductor shapes as is well-understood in that art.

As per claims 8 & 20:
Matsumoto discloses in Figs. 2A-B:
the first conductor trace (provided at connector 112) is included at a primary printed circuit board (printed wiring board 110, being a first and therefore primary printed circuit board) of an information handling system (para [0001], in which communication is accomplished by handling information in the form of signals).

As per claim 9:
	Matsumoto discloses in Figs. 2A-B:
the first conductor trace is included at an integrated circuit package (printed circuit board 110 is used for mounting semiconductor device 111).

	As per claim 17:
	Matsumoto discloses in Figs 2A-B:
An apparatus comprising: a conductor trace (signal lines 301S) arranged to electrically couple a first complementary signal to a second complementary signal to provide differential signaling (being part of a differential pair 311S).
Matsumoto does not disclose:
a plurality of split traces including a first split trace, a second split trace, and a third split trace, the split traces to conduct the first complementary signal; and a plurality of tie bars to connect the split traces, wherein a periodicity of the tie bars sets a resonance frequency of the plurality of split traces.
Park et al. discloses in Figs. 11-12, & 17:
A conductor trace including: a plurality of split traces (parallel lines 150-1, 150-2, & 150-4 in Fig. 12 or horizontal portions of conductive metal grid 160 in Fig. 17) including a first split trace (150-1 or top horizontal portion), a second split trace (150-2 or third down horizontal portion), and a third split trace (150-4 or bottom horizontal portion), the split traces to conduct a first signal; 
and a plurality of tie bars to connect the split traces (end sections connecting parallel lines in Fig. 12 or vertical portions of conductive metal grid 160 in Fig. 17), wherein a periodicity of the tie bars sets a resonance frequency of the plurality of split traces (as an inherent feature of forming spaces in conductors).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the one of the structures of segment 150 of Park et al. for the portion of the conductor traces of Matsumoto in flexible wiring board 103 to provide the benefit of increasing the flexibility and resistance to damage and resistance changes to the signal lines of Matsumoto as taught by Park et al. (para [0085]).
Evidence is provided by Gu et al., US Patent 5621366, where the spacing of vias (equivalent to tie-bars) in a transmission line are placed according to the wavelength of the signal (col. 3 lines 3-15).

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
The applicant has responded to the 112 rejection of claims 3 & 12 by canceling the claims without presenting arguments regarding the 112 rejection. As such, the applicant appears to have conceded the propriety of the 112 rejection. The applicant has subsequently combined the limitations of claim 3 into claims 1 & 17. The applicant states that the amendment to the subject matter of claim 3 has corrected the issue raised by the 112 rejection of the examiner. The examiner disagrees. As addressed above, the examiner has provided a further 112(b) rejection based on the indefiniteness of the amended subject matter into claims 1 & 17. Specifically, the claim cites an impedance of an additional structure that the claim does not provide in a positive recitation.
The examiner further notes the reference of Passiopoulos (US PGPub 20040159460), wherein transmission lines may be sub-divided as composite conductors (conductors formed of multiple constituent conductors coupled through intermittent structures such as vias) to maintain a desired impedance (Fig. 13 and [0115]), as a well-known concept in the art.
The rejections of claims 1-9 & 17-20 are sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843